Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered March 12, 1985, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the second degree (Penal *562Law § 265.03) and sentencing him to two consecutive indeterminate terms of IV2 to 15 years, unanimously modified, on the law, on the facts and as a matter of discretion in the interest of justice, to the extent of reversing the judgment with respect to the sentence and imposing concurrent indeterminate terms of 7 V2 to 15 years, and otherwise affirmed.
In our view, although defendant’s conviction involved two related incidents, one on June 29, 1984, when he fired a pistol through the front door of an apartment occupied by Laurene Harley and her family at 559 West 140th Street, and the other on July 1, 1984, when he pointed the same pistol four inches from Laurene Harley’s temple in the vestibule of the building, the imposition of consecutive terms of imprisonment here is unduly harsh and severe. Accordingly, we modify the judgment so as to impose concurrent terms. We reach this conclusion based upon our review of all of the facts and circumstances and with due consideration of the seriousness of the criminal charges and the presentence report.
We have examined defendant’s remaining contentions and find them lacking in merit. Concur—Murphy, P. J., Kupferman, Sandler, Sullivan and Kassal, JJ.